52 F.3d 338
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Darryl STEWART, Plaintiff-Appellant,v.R. FALBO, Corrections Officer;  Joe Gutierrez, Major;  EarlWaid, Director, Bernalillo County DetentionCenter;  Max L. Smith, Lieutenant,Defendants-Appellees.
No. 94-2192.
United States Court of Appeals, Tenth Circuit.
April 7, 1995.

Before ANDERSON, BALDOCK, and BRORBY, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
The court has carefully considered the arguments of the parties, and the entire record, and affirms the dismissal of the action by the district court substantially on the grounds and for the reasons stated in the Magistrate Judge's Proposed Legal Analysis and Recommended Disposition filed May 2, 1994, as adopted by the district court in its Order filed June 14, 1994.


3
Additionally, the appellant's motion for an extension of time to file a reply brief is denied.  The appellant's arguments are amply contained in the record of the proceedings below, and in the opening brief;  and, new issues cannot be raised in a reply brief.


4
AFFIRMED. The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470